1
2
                                                                        JS-6
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11    KENNETH GRAHAM,
                                                Case No. CV 19-9806-DOC (GJS)
12                 Petitioner
13            v.                                JUDGMENT
14    L.J. MILUSNIC,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order Dismissing Petition Without Prejudice,
19
20         IT IS ADJUDGED that the above-captioned case is dismissed without
21   prejudice.
22
23   DATED: November 20, 2019
24
                                            ___________________________________
25                                          DAVID O. CARTER
26                                          UNITED STATES DISTRICT JUDGE

27
28
